*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-14-0000384
                                                               05-AUG-2016
                                                               07:50 AM




            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                 ---o0o---


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                     vs.

                          DANNETTE H. GODINES,
                    Petitioner/Defendant-Appellant.


                              SCWC-14-0000384

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000384; CASE NO. 3DTC-13-000064)

                              AUGUST 5, 2016

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

              OPINION OF THE COURT BY RECKTENWALD, C.J.

            Dannette H. Godines received a citation for operating a

vehicle without motor vehicle insurance in violation of Hawai#i

Revised Statutes (HRS) § 431:10C-104 (2005).1           The District Court


      1
            HRS § 431:10C-104 (Conditions of operation and registration of
motor vehicles) provides in relevant part:

                                                                (continued...)
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


of the Third Circuit2 found Godines guilty and sentenced her to a

$500 fine.   Upon appeal to the Intermediate Court of Appeals

(ICA), Godines requested waiver of her transcript costs under HRS

§ 802-7 (1979).3    The ICA denied her request for waiver,

reasoning that Godines was not a “criminal defendant” as required

by the statute.    After several more attempts to get her

transcript costs waived, Godines proceeded with her appeal

without filing any of the district court transcripts.               She argued
that the district court committed reversible error by failing to

adjudicate her case pursuant to HRS Chapter 291D4 and the Hawai#i

Civil Traffic Rules (HCTR).       The ICA affirmed the district court,



     1
      (...continued)
           (a) Except as provided in section 431:10C-105, no
           person shall operate or use a motor vehicle upon any
           public street, road, or highway of this State at any
           time unless such motor vehicle is insured at all times
           under a motor vehicle insurance policy.

           (b) Every owner of a motor vehicle used or operated at
           any time upon any public street, road, or highway of
           this State shall obtain a motor vehicle insurance
           policy upon such vehicle which provides the coverage
           required by this article and shall maintain the motor
           vehicle insurance policy at all times for the entire
           motor vehicle registration period.
           . . . .
     2
           The Honorable Barbara T. Takase presided.
     3
           HRS § 802-7 (Litigation expenses) provides in relevant part:

           The court may, upon a satisfactory showing that a
           criminal defendant is unable to pay for transcripts or
           witness fees and transportation, or for investigatory,
           expert or other services, and upon a finding that the
           same are necessary for an adequate defense, direct
           that such expenses be paid from available court funds
           or waived, as the case may be . . . .
     4
           HRS Chapter 291D is titled “Adjudication of Traffic Infractions.”

                                     2
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


concluding that HRS Chapter 291D does not apply to violations of

HRS § 431:10C-104 and that the district court used the proper

procedure.

          In her application, Godines presents three questions:

          A. Whether the [ICA] gravely erred when it
          misinterpreted HRS §431:10C-117(a)(6), then misapplied
          it to the ruling in this matter in its Summary
          Disposition Order of December 21, 2015.

          B. Whether the [ICA] gravely erred under HRS §602-59
          when it denied Petitioner the required waiver to
          facilitate the procurement of vital written
          transcripts based upon the finding that the violation
          of offense “constitutes a traffic infraction” as
          defined by HRS §291D and supporting case law, then
          turned and ruled in favor of Respondent based upon the
          complete opposite finding that the violation or
          offense “not be deemed . . . a traffic infraction as
          defined by chapter 291D.”

          C. Whether the ICA gravely erred when it failed to
          surmise that the lower court should have disposed of
          this case on May 14, 2013 had it complied with [HRS]
          §805-13, the proper procedure for violations under
          [HRS §] 431:10C-104, and that other contributing
          factors, including the requirement of actual operation
          of a motor vehicle prior to being cited for said
          moving violation, would deem [HRS] §291D the proper
          application in this matter.

          In short, Godines argues that the ICA (1) incorrectly

concluded that HRS Chapter 291D did not apply to her case and (2)

improperly denied her requests to waive transcript costs.

          We conclude that the ICA correctly determined that HRS

Chapter 291D did not apply to Godines’ case, since HRS

§ 431:10C-117 (2006) clearly states that first time violations of

HRS § 431:10C–104 “shall not be deemed to be a traffic infraction

as defined by chapter 291D.”      HRS § 431:10C-117(a)(6).


                                     3
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            However, the ICA did err in denying Godines’ request

for transcript costs on the basis that she was not a “criminal

defendant” under HRS § 802-7.         Although the punishment of a first

time violation of HRS § 431:10C-104 does not include

imprisonment, HRS § 431:10C-104 cases are adjudicated pursuant to

criminal procedure in a criminal proceeding.            Further, the

legislature sought to impose harsher penalties for HRS § 431:10C-

104, as evidenced by the fact that multiple convictions under HRS
§ 431:10C-104 authorize imprisonment.          HRS § 431:10C-117(a)(5).

Thus, Godines should be considered a “criminal defendant” for the

purposes of HRS § 802-7.

            We therefore vacate the ICA’s judgment on appeal and

remand with instructions to consider Godines’ request under HRS

§ 802-7 and determine whether she is entitled to payment of

transcripts from available court funds.           If Godines is so

entitled, the transcripts shall be included in the record on

appeal, and the ICA should allow for supplemental briefing on

issues other than those related to HRS Chapter 291D.

                               I.   Background

A.    District Court Proceedings

            Godines received a citation for “No Motor Vehicle

Insurance Policy,” in violation of HRS § 431:10C-104.              After a

bench trial, the court found Godines guilty beyond a reasonable

doubt and sentenced her to the following:           “[Fine] $500, of which

$450 suspended for a period of 6 months provided no further


                                       4
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


similar violations; [Driver Education Assessment Fee] $7;

[Administrative Fee] $40.”

B.    ICA Proceedings

            Godines filed her notice of appeal and a “Motion for

Leave to Proceed on Appeal In Forma Pauperis,” stating that she

was unable to pay the costs of her appeal.           The motion also

expressed her intent to appeal the following issues:

            1. Lack of probable cause prior to police involvement
            preempting violation of civil rights;
            2. Criteria not met prior to issuance of citation;
            3. Lack of equity during trial court proceeding,
            plain and grave error, abuse of discretion;
            4. Existence of ample reasonable doubt; and,
            5. Questionable, even contemptuous behavior on the
            part of certain police officers, prosecuting attorneys
            and trial court.

            The ICA granted Godines’ motion to proceed in forma

pauperis and ordered the clerk to “file the record on appeal

without payment of the filing fee.”5          Godines subsequently filed

a “Request for Waiver of Prepayment of Court Costs,” requesting

“pursuant to HRS § 802-7 and any other applicable statute, that

prepayment of . . . costs be paid from available court funds or

waived, . . . includ[ing] transcripts or witness fees and

transportation, investigatory, expert or other services[.]”

            The ICA denied Godines’ request, reasoning that Godines

was not entitled to a waiver of appellate fees because HRS § 802-

7 only applies to “criminal defendants.”           The ICA noted that a

single conviction under HRS § 431:10C-104 is not punishable by

      5
            The record on appeal consisting of the district court docket
entries was filed.

                                       5
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


imprisonment, and thus, Godines’ citation constituted a traffic

infraction.   Because HRS § 291D-3(a) (2007) states that “[n]o

traffic infraction shall be classified as a criminal offense[,]”

the ICA determined that Godines had not been charged with a

crime.

          The ICA further reasoned that, pursuant to HRS Chapter

291D, “contested traffic citations are adjudicated at a hearing

before a district court” and that “[a]n adjudication in favor of
the State may be followed by a trial de novo.”          The ICA stated

Godines’ case was adjudicated with a trial de novo “consistent

with the procedure for a traffic infraction rather than a

criminal offense[.]”

          Therefore, the ICA concluded that Godines was not

entitled to a waiver of costs under HRS § 802-7.           Godines did not

pay the transcript costs requested by the court reporter, and no

transcripts were filed in the record on appeal.

          Godines filed––and the ICA denied––several motions

repeatedly arguing that the court’s grant of her motion to

proceed in forma pauperis established her indigent status and

that the transcripts were necessary to present her issues on

appeal.

          Her opening brief again stated that Godines was

“severely crippled” by the ICA’s denial of her waiver request and

presented the following question on appeal:

          The question in this instant case is whether the trial
          [c]ourt committed reversible error by adjudicating a


                                     6
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          traffic infraction as a traffic crime under the HRPP
          and HRE, sending Appellant directly to trial as a
          criminal defendant, yet without the provision of
          counsel, while the prosecutor maintained a presence
          all throughout the proceedings, as opposed to
          adjudicating the infraction in accordance with HRS
          §291D-8 and the HCTR [Hawai#i Civil Traffic Rules].

She stated that, pursuant to HCTR Rule 2,6 District Court Rules

of Civil Procedure (DCRCP) Rule 1,7 HRS § 291D-8,8 and HRS


     6
          HCTR Rule 2 (1994) provides:

          (a) Scope of Rules. These rules govern the practice
          and procedure in the District Courts of the State of
          Hawai#i for all cases involving civil infractions
          except as otherwise provided by HRS Chapter 291D.
          (b) Purpose. These rules shall be construed to
          secure the just, speedy and inexpensive determination
          of every charged infraction.
     7
          DCRCP Rule 1 (1996) provides:

          These rules govern the procedure in the district
          courts of the State in all suits of a civil nature
          except as otherwise provided in Rule 81. They shall
          be construed to secure the just, speedy, and
          inexpensive determination of every action.
     8
          HRS § 291D-8 (2007) provides in relevant part:

          (a) In proceedings to contest a notice of traffic
          infraction where the person to whom the notice was
          issued has timely requested a hearing and appears at
          such hearing:
                (1) In lieu of the personal appearance by the
          officer who issued the notice of traffic infraction,
          the court shall consider the notice of traffic
          infraction and any other written report made by the
          officer, if provided to the court by the officer,
          together with any oral or written statement by the
          person to whom the notice of infraction was issued, or
          in the case of traffic infractions involving parking
          or equipment, the operator or registered owner of the
          motor vehicle;
                (2) The court may compel by subpoena the
          attendance of the officer who issued the notice of
          traffic infraction and other witnesses from whom it
          may wish to hear;
                (3) The standard of proof to be applied by the
          court shall be whether, by a preponderance of the
          evidence, the court finds that the traffic infraction
                                                               (continued...)

                                     7
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


§ 291D-14(b) and (d),9 she “expected an informal hearing . . .

which would have consisted of one hearing . . . and a decision,

without the presence of Prosecution.”        Godines argued that, in

contrast, the district court “adjudicated this instant case in

accordance with Hawai#i Rules of Penal Procedure (HRPP) and

Hawai#i Rules of Evidence (HRE).”

           The ICA’s Summary Disposition Order (SDO) determined

that “Godines’s argument that her alleged offense should have
been handled pursuant to HRS Chapter 291D is incorrect.”            It

reasoned that HRS § 431:10C-117(a)(6) provides that Godines’

violation––a first time offense under HRS § 431:10C-104––“shall

not be deemed to be a traffic infraction as defined by chapter

291D.”   Further, the ICA stated that failure to comply with HRS

§ 431:10C-104 is a violation, which constitutes a penal offense




     8
      (...continued)
           was committed; and
                 (4) After due consideration of the evidence and
           arguments, if any, the court shall determine whether
           commission of the traffic infraction has been
           established. . . .
     9
           HRS § 291D-14 (2007) provides in relevant part:

           (b) Chapter 626 shall not apply in proceedings
           conducted pursuant to this chapter, except for the
           rules governing privileged communications, and
           proceedings conducted under section 291D-13.
           . . . .
           (d) The prosecuting attorney shall not participate in
           traffic infraction proceedings conducted pursuant to
           this chapter, except proceedings pursuant to section
           291D-13 and proceedings in which a related criminal
           offense is scheduled for arraignment, hearing, or
           concurrent trial.

                                     8
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


under HRS § 701-107(5).10        Thus, the ICA concluded that “[t]he

district court did not err in the procedure it utilized.”

             The ICA further noted that “Godines also appears to

contend that, if the trial court properly addressed her case

outside of Chapter 291D, she was entitled to appointed counsel

during her trial.”       However, the ICA determined that she was not

entitled to appointed counsel because “Godines was not subject to

imprisonment for her first violation of HRS § 431:10C-104.”
Accordingly, the ICA affirmed the district court’s judgment.

                           II. Standards of Review

A.     Conclusions of Law

             This court reviews the trial court’s conclusions of law

(COLs) de novo.       Bhakta v. Cnty. of Maui, 109 Hawai#i 198, 208,

124 P.3d 943, 953 (2005).         “A COL is not binding upon an

appellate court and is freely reviewable for its correctness.”

Id.    “Moreover, a COL that is supported by the trial court’s

Finding of Facts and that reflects an application of the correct

rule of law will not be overturned.”             Id. (internal quotation

marks, citations, and brackets in original omitted).

       10
             HRS § 701-107(5) (2005) provides:

             An offense defined by this Code or by any other
             statute of this State constitutes a violation if it is
             so designated in this Code or in the law defining the
             offense or if no other sentence than a fine, or fine
             and forfeiture or other civil penalty, is authorized
             upon conviction or if it is defined by a statute other
             than this Code which provides that the offense shall
             not constitute a crime. A violation does not
             constitute a crime, and conviction of a violation
             shall not give rise to any civil disability based on
             conviction of a criminal offense.

                                        9
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


B.    Statutory Interpretation

            “Questions of statutory interpretation are questions of

law reviewable de novo.”• Gump v. Wal-Mart Stores, Inc., 93

Hawai#i 417, 420, 5 P.3d 407, 410 (2000).           In our review of

questions of statutory interpretation, this court is guided by

the following principles:

            First, the fundamental starting point for statutory
            interpretation is the language of the statute itself.
            Second, where the statutory language is plain and
            unambiguous, our sole duty is to give effect to its
            plain and obvious meaning. Third, implicit in the
            task of statutory construction is our foremost
            obligation to ascertain and give effect to the
            intention of the legislature, which is to be obtained
            primarily from the language contained in the statute
            itself. Fourth, when there is doubt, doubleness of
            meaning, or indistinctiveness or uncertainty of an
            expression used in a statute, an ambiguity exists.
            And fifth, in construing an ambiguous statute, the
            meaning of the ambiguous words may be sought by
            examining the context, with which the ambiguous words,
            phrases, and sentences may be compared, in order to
            ascertain their true meaning.

Awakuni v. Awana, 115 Hawai#i 126, 133, 165 P.3d 1027, 1034

(2007) (citation omitted).

                              III. Discussion

            Godines believes that her HRS § 431:10C-104 conviction

should be overturned based on several errors made during her

trial in the district court.

            She argued to the ICA that she could not effectively

raise all of her arguments on appeal without waiver of her

transcript costs due to her indigent status.            The ICA denied her

request for waiver of transcript costs under HRS § 802-7, on the


                                      10
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


basis that Godines was not a “criminal defendant” and therefore

the statute did not apply to her.

           Based on the record of district court docket entries,

Godines argued that her case should have been adjudicated as a

decriminalized traffic infraction under HRS Chapter 291D, and not

as a criminal offense.     In the alternative, she appeared to argue

that, since the district court treated her like a criminal

defendant at trial, she should also be considered a criminal
defendant for the purposes of HRS § 802-7.         The ICA’s SDO did not

address HRS § 802-7 and rejected her HRS Chapter 291D arguments.

           Thus, Godines’ application raises two issues.           First,

we must determine whether the ICA correctly concluded that HRS

Chapter 291D does not apply to Godines’ HRS § 431:10C-104

offense.   We conclude that the applicable statutes clearly

provide that the decriminalized framework of HRS Chapter 291D

does not apply here.     Second, we must determine whether she

should be treated as a “criminal defendant” under HRS § 802-7.

Even though a first violation of HRS § 431:10C-104 does not meet

the Hawai#i Penal Code definition of “crime,” we hold that

Godines is a “criminal defendant” for purposes of HRS § 802-7

because (1) multiple convictions under HRS § 431:10C-104

authorize imprisonment, and (2) the legislature specifically

intended to give district courts the ability to consider first

time HRS § 431:10C-104 convictions when imposing sentencing

enhancements that require a finding of multiple convictions.


                                    11
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            Thus, we vacate the ICA’s Judgment on Appeal and remand

this case to the ICA to determine whether Godines satisfies the

requirements of HRS § 802-7.        If so, then Godines can obtain

transcripts and proceed with her appeal on issues other than

those related to HRS Chapter 291D.

A.    The ICA correctly concluded that HRS Chapter 291D does not
      apply to HRS § 431:10C-104 violations.

            Godines contends that the ICA “wrongfully interpreted
the language of HRS § 431:10C-117(a)(6)” and that her citation

should have been adjudicated as a traffic infraction under HRS

Chapter 291D.     Under HRS Chapter 291D, her hearing would have

been informal, the prosecutor would not have been present, and

the standard of proof would have been “preponderance of the

evidence.”     See HRS § 291D-1 (1993), HRS § 291D-8 (2007).

Godines also argues that HRS § 291D-9(a) bars “[t]he $500 fine

imposed for first time offenders of HRS 431:10C-104” because it

“would exorbitantly exceed the maximum fine of any traffic

infraction[.]”

            The ICA concluded that violations of HRS § 431:10C-104

are not adjudicated under HRS Chapter 291D but rather are subject

to the provisions of HRS § 431:10C-117(a).           We agree.

            Petitioner was charged with a first-time violation of

HRS § 431:10C-104, which provides that “any person who violates

the provisions of this section shall be subject to the provisions

of section 431:10C-117(a).”        HRS § 431:10C-104(c) (1997).         HRS

§ 431:10C-117(a) provides the penalties for violations of HRS

                                      12
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Chapter 431-10C and states in relevant part:

            (B) If the person is convicted of not having had a
            motor vehicle insurance policy in effect at the time
            the citation was issued, the fine shall be $500 for
            the first offense and a minimum of $1,500 for each
            subsequent offense that occurs within a five-year
            period from any prior offense[.]

HRS § 431:10C-117(a)(2)(B) (emphasis added).            HRS § 431:10C-

117(a) specifically provides that “[a]ny violation as provided in

subsection (a)(2)(B) shall not be deemed to be a traffic
infraction as defined by chapter 291D.”           HRS § 431:10C-117(a)(6)

(emphasis added).

            Thus, it is clear that HRS Chapter 291D would not apply

to Godines’ HRS § 431:10C offense.

B.    The ICA erred in denying Godines’ request for waiver of
      transcript costs under HRS § 802-7 on the basis that she was
      not a criminal defendant.

            Godines also argues that the ICA erred in denying her

request for waiver of transcript costs under HRS § 802-7.

Godines does not clearly explain why HRS § 802-7 applies to

alleged violations of HRS § 431:10C-104.           Rather, she points out

a contradiction between the ICA’s order denying her request and

the ICA’s SDO affirming the district court’s judgment.              Godines

notes that the ICA’s order states that an HRS § 431:10C-104

offense “constitutes a traffic infraction” under HRS § 291D,

whereas the ICA’s SDO states that an HRS § 431:10C-104 offense is

“not a traffic infraction within HRS Chapter 291D.”             (Emphasis

added).

            HRS § 802-7 (1979), the statute relating to payment of

                                      13
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


litigation expenses in criminal proceedings, provides:

            The court may, upon a satisfactory showing that a
            criminal defendant is unable to pay for transcripts or
            witness fees and transportation, or for investigatory,
            expert or other services, and upon a finding that the
            same are necessary for an adequate defense, direct
            that such expenses be paid from available court funds
            or waived, as the case may be; provided that where the
            defendant is represented by the state public defender
            or by other counsel appointed by the court except for
            such other counsel appointed by the court for reasons
            of conflict of interest on the part of the public
            defender, the public defender shall pay for or
            authorize payment for the same, if the public defender
            determines that the defendant is unable to pay for the
            same and that the same are necessary for an adequate
            defense, and if there is a dispute as to the financial
            ability of the defendant such dispute shall be
            resolved by the court. In cases where other counsel
            have been appointed by the court for reasons of
            conflict of interest, the court may, upon the
            requisite showing of inability to pay and a finding
            that such expenses are necessary for an adequate
            defense as set forth above, direct that such expenses
            be paid from available court funds or waived, as the
            case may be.

(Emphases added).

            The ICA concluded that HRS § 802-7 did not apply to

Godines because she was not a “criminal defendant.”            It reasoned

that a single conviction under HRS § 431:10C-104 is not

punishable by imprisonment and, therefore, the conviction

constitutes a traffic infraction under HRS § 291D-2,11 not a

criminal offense.

            Godines is correct that the ICA’s order and its SDO



      11
            HRS § 291D-2 (2007) defines “traffic infraction” as “all
violations of statutes, ordinances, or rules relating to traffic movement and
control, including parking, standing, equipment, and pedestrian offenses, for
which the prescribed penalties do not include imprisonment and that are not
otherwise specifically excluded from coverage of this chapter.”

                                     14
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


were inconsistent with regard to HRS Chapter 291D.           As explained

above, HRS Chapter 291D does not apply to HRS § 431:10C-104

offenses, and, therefore, the ICA’s order erred in denying

Godines’ request on this basis.

          However, the question remains whether HRS § 802-7

applies to cases involving first time violations of HRS

§ 431:10C-104.    The prosecution of HRS § 431:10C-104 violations

and the relevant legislative history show that Godines
constitutes a “criminal defendant” under HRS § 802-7 and was

entitled to appropriate consideration of her request for waiver

of transcript costs.

          The penalties for an HRS § 431:10C-104 violation differ

depending on whether it is the first violation.          The penalty for

a first time violation of HRS § 431:10C-104 is a fine, see HRS

§ 431:10C-117(a)(2)(B), whereas the authorized penalties for

multiple convictions includes imprisonment:

          (5) In the case of multiple convictions for driving
          without a valid motor vehicle insurance policy within
          a five-year period from any prior offense, the court,
          in addition to any other penalty, shall impose the
          following penalties:
                (A) Imprisonment of not more than thirty days;
                (B) Suspension or revocation of the motor
          vehicle registration plates of the vehicle involved;
                (C) Impoundment, or impoundment and sale, of
          the motor vehicle for the costs of storage and other
          charges incident to seizure of the vehicle, or any
          other cost involved pursuant to section 431:10C-301;
          or
                (D) Any combination of those penalties[.]

HRS § 431:10C-117(a)(5) (emphases added).

          Under the Hawai#i Penal Code, a “crime” is defined as

                                    15
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


“[a]n offense defined by this Code or by any other statute of

this State for which a sentence of imprisonment is authorized[.]”

HRS § 701-107(1).    If imprisonment is not authorized upon

conviction of an offense, then the offense constitutes a

“violation,” not a “crime”:

           (5) An offense defined by this Code or by any other
           statute of this State constitutes a violation if it is
           so designated in this Code or in the law defining the
           offense or if no other sentence than a fine, or fine
           and forfeiture or other civil penalty, is authorized
           upon conviction or if it is defined by a statute other
           than this Code which provides that the offense shall
           not constitute a crime. A violation does not
           constitute a crime, and conviction of a violation
           shall not give rise to any civil disability based on
           conviction of a criminal offense.

HRS § 701-107(5) (emphases added).

           Thus, a first time violation of HRS § 431:10C-104

appears to be a violation, not a crime, because imprisonment is

not authorized upon conviction.

           However, even though a first time violation of HRS

§ 431:10C-104 does not meet the definition of “crime,” HRS § 802-

7 nonetheless applies to those accused of first time HRS

§ 431:10C-104 violations.

           In State v. Riveira, the ICA addressed whether a first

offense under HRS § 431:10C-104 was a criminal offense for

jurisdictional purposes.      92 Hawai#i 546, 549, 993 P.2d 580, 583

(App. 1999), rev’d on other grounds, 92 Hawai#i 521, 993 P.2d 555

(2000).   Riveira’s counsel filed his notice of appeal late, and

the ICA had to determine whether Riveira was a “criminal


                                    16
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


defendant” because “a criminal defendant is entitled, on his

first appeal, to effective counsel who may not deprive him of his

appeal by failure to comply with procedural rules.”            Riveira, 92

Hawai#i at 549, 993 P.2d at 583.

           The ICA recognized that Riveira was not subject to

incarceration, but nevertheless concluded that he was a criminal

defendant by focusing on the criminal penalties and criminal

procedure that the legislature intended for HRS § 431:10C-104
violations:

           [O]ffenses which do not carry the possibility of
           imprisonment can also be considered criminal. For
           example, improper mooring of vessel is a criminal
           offense, even though no prison sentence can be
           imposed. State v. Simeona, 10 Haw.App. 220, 229, 864
P.2d 1109, 1114 (1993), overruled on other grounds,
           State v. Ford, 84 Hawai#i 65, 929 P.2d 78 (1996). The
           controlling factor is whether the legislature intended
           to classify the penalties as criminal or civil.
           Simeona, 10 Haw.App. at 229–32, 864 P.2d at 1114–15.

           Accordingly, a prosecution for driving without
           no-fault insurance is criminal in nature because the
           legislature intended the penalties to be criminal.
           The purpose of the no-fault insurance penalties is
           “[t]o deter persons from driving without motor vehicle
           insurance coverage not only through criminal
           penalties, but through a limitation on the ability of
           the uninsured motorist to recover for injuries in
           tort....” (Emphasis added) 1983 Haw. Sess. L. Act
           245, § 1 at 510–21, cited in Del Rio v. Crake, 87
           Hawai#i 297, 303, 955 P.2d 90, 96 (1998).[12] The Del
           Rio Court also noted that the legislature’s several
           approaches to enforcing universal no-fault coverage
           extend to “[c]riminal penalties including fines,


      12
            In Del Rio v. Crake, this court discussed the legislative history
of the no-fault motor vehicle insurance system in the context of addressing
the constitutionality of HRS § 431:10C-306, which “abolishes tort liability
. . . with respect for accidental harm arising from motor vehicle accidents
occurring in this State” for insured motorists. Id. at 87 Hawai#i at 300, 955
P.2d at 93; HRS § 431:10C-306(a).

                                     17
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          possible license suspension, jail, and impoundment of
          the vehicle[.]” (Emphasis added) Id. at 302, 955 P.2d
          at 95.

          Finally, the legislature has provided a specific
          criminal procedure statute for HRS § 431:10C
          violations. HRS § 805–13 (HRS Chapter 805 is entitled
          “Criminal Procedure: District Courts.”). See also
          State v. Shamp, 86 Hawai#i 331, 334–39, 949 P.2d 171,
          174–79 (describing a driving without no-fault
          insurance case as “a criminal case,” and applying a
          criminal state-of-mind requirement to the material
          elements of the offense).

Id. at 550, 993 P.2d at 584 (emphasis added).
          This court reversed Riveira on other grounds and did

not address the ICA’s analysis that HRS § 431:10C-104 violations

were criminal offenses.     92 Hawai#i at 521, 993 P.2d at 555.             In

the instant case, we agree with the ICA that the legislature

intended, based on the applicable criminal procedure and criminal

penalties, that those prosecuted for the first time under HRS

§ 431:10C-104 violations should be treated as criminal defendants

for purposes of HRS § 802-7.

          The fact that the legislature specifically made HRS

Chapter 291D inapplicable to HRS § 431:10C-104 is significant.

HRS Chapter 291D, titled “Adjudication of Traffic Infractions,”

was enacted to “further decriminaliz[e] certain traffic offenses

and “streamlin[e] the handling of those traffic cases [to]

achieve a more expeditious system for the judicial processing of

traffic infractions.”13    HRS § 291D-1.      The chapter states, “[n]o

     13
          HRS Chapter 291D was designed to:

          (1) Eliminate the long and tedious arraignment
                                                               (continued...)

                                    18
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


penal sanction that includes imprisonment shall apply to a

violation of a state statute or rule, or county ordinance or

rule, that would constitute a traffic infraction under this

chapter.”       HRS § 291D-3(a).

            In 2006, the legislature amended HRS § 431:10C-117 to

add subsection (a)(6), which specifically states that first time

violations of HRS § 431:10C-104 “shall not be deemed to be a

traffic infraction as defined by chapter 291(D).”            2006 Haw.
Sess. Laws Act 195, § 1 at 838.        The accompanying Senate Standing

Committee Report explained the purpose of this amendment:

            Your Committee finds that there is a need to deter
            persons from driving without motor vehicle insurance.
            However, there is a concern regarding criminalizing a
            first time traffic violation.




      13
       (...continued)
            proceeding for a majority of traffic matters;
            (2) Facilitate and encourage the resolution of many
            traffic infractions through the payment of a monetary
            assessment;
            (3) Speed the disposition of contested cases through a
            hearing, similar to small claims proceedings, in which
            the rules of evidence will not apply and the court
            will consider as evidence the notice of traffic
            infraction, applicable police reports, or other
            written statements by the police officer who issued
            the notice, any other relevant written material, and
            any evidence or statements by the person contesting
            the notice of traffic infraction;
            (4) Dispense in most cases with the need for
            witnesses, including law enforcement officers, to be
            present and for the participation of the prosecuting
            attorney;
            (5) Allow judicial, prosecutorial, and law enforcement
            resources to be used more efficiently and effectively;
            and
            (6) Save the taxpayers money and reduce their
            frustration with the judicial system by simplifying
            the traffic court process.

HRS § 291D-1.

                                     19
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            Your Committee has amended this measure to incorporate
            an amendment agreed to by the Judiciary and the Office
            of the Public Defender to specify that the violation
            of not having a valid motor insurance policy is not a
            “traffic infraction” as defined in chapter 291D. This
            will allow district court judges to consider a first
            offense for the purpose of finding multiple
            convictions. Your Committee further amended this
            measure to delete the provision that would have
            allowed a court to impose a term of imprisonment of
            not more than forty-eight hours for a first offense.

S. Stand. Comm. Rep. No. 2564, in 2006 Senate Journal, at 1274

(emphasis added).
            The legislature believed that motor vehicle insurance

law violations were “of a serious nature” and should not be part

of the “further decriminalization” of traffic offenses under HRS

Chapter 291D.14    HRS § 291D-1; see also HRS § 431:10C-102(b)(1)

(“Those uninsured drivers who try to obtain the privilege of

driving a motor vehicle without the concomitant responsibility of

an ability to compensate adequately those who are injured as a

result of a motor vehicle accident are to be dealt with more

severely in the criminal or civil areas than those who obtain the

legally required motor vehicle insurance coverage[.]”) (emphasis


      14
            In Riveira, the ICA explained the legislative purpose behind the
more serious penalties under HRS § 431:10C:

            The legislature was convinced that the system of no-
            fault insurance can only be effective if all drivers
            participate to the extent required by law, and was
            especially concerned about a chronic systemic problem,
            the minority of which consistently refuses to obtain
            the motor vehicle insurance coverage required by law.
            . . . One of the mechanisms the legislature designed
            to deter driving without the required coverage is
            stiffer penalties for repeat offenders.

92 Hawai#i at 553, 993 P.2d at 587 (internal quotation marks, brackets, and
citations omitted).

                                      20
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


added).

            Further, the legislature wanted first time convictions

under HRS § 431:10C-104 to be considered “for the purpose of

finding multiple convictions,” even though the penalty for the

first conviction does not include imprisonment.          S. Stand. Comm.

Rep. No. 2564, in 2006 Senate Journal, at 1274.

            Thus, whereas HRS § 291D-3(a) precluded imprisonment

for traffic infractions, HRS § 431:10C-117 was amended to give
district courts the ability to consider first time HRS § 431:10C-

104 convictions when imposing sentencing enhancements that

require a finding of multiple convictions.         See, e.g., HRS

§ 431:10C-117(a)(5)(A) (authorizing “imprisonment of not more

than thirty days” for multiple convictions of HRS § 431:10C-117).

Given the serious consequences that can follow from even a first

time conviction, it is appropriate to consider such offenders as

“criminal defendants” for the purposes of HRS § 802-7.

            Additionally, by specifically removing HRS § 431:10C-

104 from the domain of HRS Chapter 291D, the legislature made

clear that criminal procedure applies to HRS § 431:10C-104

offenses.    Under HRS Chapter 291D, a person who requests a

hearing to contest a traffic infraction proceeds with fewer

procedural protections than generally provided in criminal

proceedings.    The standard of proof is preponderance of the

evidence, the rules of evidence do not apply, and the court

decides which witnesses, if any, it will call.          See HRS § 291D-1,


                                    21
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


-8.    After the court enters judgment, the person can specifically

request a trial, in which case the State will be represented by a

prosecuting attorney, and the standard of proof is still

preponderance of the evidence.          See HRS § 291D-13 (2007).

             In contrast, HRS § 431:10C-104 offenses are adjudicated

pursuant to HRS § 805-13, a criminal statute, and the Hawai#i

Penal Code.15     See HRS § 805-13(a), (b); Lee, 90 Hawai#i at 136,
976 P.2d at 450 (applying HRS §§ 701-114, 701-115, and 702-205 to
support its holding that proof of self-insurance is a defense in

HRS § 431:10C-104 cases).         HRS § 805-13 is under the chapter

providing the criminal procedure for district courts (Chapter

805: Criminal Procedure: District Courts).            It is also under

Title 38: Procedural and Supplementary Provisions, which is the

same title as HRS § 802-7, which is the statute at issue here.

Instead of the expedited procedure under HRS Chapter 291D, the

State must prove each element of HRS § 431:10C-104 offenses

beyond a reasonable doubt.         See HRS §§ 701-114.

             This suggests that all HRS § 431:10C-104 cases are

treated as criminal proceedings, even if first time violations of

HRS § 431:10C-104 are not “crimes” as defined by the Hawai#i

Penal Code.      If Godines is subject to criminal procedure in a


      15
            Godines also argues that the district court failed to follow the
proper procedure under HRS § 805-13. Specifically, she alleges, “The court
did not dispose of the citation immediately, nor did it receive evidence that
the required insurance was in force on the date of the citation before
continuing proceedings.” The ICA did not address this issue because Godines
did not raise it in her Opening Brief. Given the lack of transcripts in the
record, we cannot determine whether the district court properly followed
procedures under HRS § 805-13.

                                       22
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


criminal proceeding, she should be considered a “criminal

defendant” under HRS § 802-7, particularly if she can be

subjected to imprisonment for multiple convictions.             See Black’s

Law Dictionary (defining “criminal defendant” as “[s]omeone who

is accused in a criminal proceeding”).           Indeed, the legislature

specifically intended for first time HRS § 431:10C-104

convictions to be considered for the purpose of imposing

sentencing enhancements.        See S. Stand. Comm. Rep. No. 2564, in
2006 Senate Journal, at 1274.

            Thus, the ICA erred in denying Godines’ request for

waiver of transcript costs under HRS § 802-7 on the basis that

she was not a criminal defendant.

            Therefore, we vacate the ICA’s SDO and remand with

instructions to consider Godines’ request under HRS § 802-7 and

determine whether she is entitled to waiver of her transcript

costs.    The ICA should consider two factors:          (1) whether Godines

“is unable to pay for transcripts . . . fees” and (2) whether the

transcripts “are necessary for an adequate defense.”              HRS § 802-

7.   Pursuant to State v. Scott, to determine whether a particular

transcript is necessary, the ICA should consider “(1) the value

of the transcript to the defendant in connection with the appeal

or trial for which it is sought, and (2) the availability of

alternative devices that would fulfill the same functions as a

transcript.”     131 Hawai#i 333, 340, 319 P.3d 252, 259 (2013).              If

the two factors are satisfied, Godines’ transcript costs should


                                      23
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


be waived, and her appeal should proceed accordingly.            See id. at

345, 319 P.3d at 264 (“Although the language of HRS § 802–7

suggests that the court has discretion [‘[t]he court may, upon

the requisite showing ....’] to direct that transcript expenses

are paid, the balance of the pertinent statutory language

indicates that once a satisfactory showing of need for the

transcripts and inability to pay has been made, the court should

direct that such expenses be paid, unless alternative means for
timely obtaining the transcripts are available.”).

                            IV.   Conclusion

           For the foregoing reasons, the ICA correctly determined

that HRS Chapter 291D did not apply to Godines’ case, but it did

err in denying Godines’ request for waiver of transcript costs

under HRS § 802-7 on the basis that she was not a “criminal

defendant.”   Thus, we vacate the ICA’s January 22, 2016 judgment

on appeal and remand this case so that the ICA can determine

whether Godines otherwise satisfies the requirements of HRS

§ 802-7.   If Godines is entitled to payment of transcripts from

available court funds, the transcripts shall be included in the

record on appeal, and the ICA should allow for supplemental

briefing on issues other than those related to HRS Chapter 291D.

Dannette Godines,                        /s/ Mark E. Recktenwald
petitioner, pro se
                                         /s/ Paula A. Nakayama
Ryan K. Caday
for respondent                           /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson

                                    24